 



Exhibit 10.22
SUBLICENSE AGREEMENT
     This Sublicense Agreement (this “Agreement”) is made by and between Harris
Stratex Networks, Inc., a Delaware corporation (“Sublicensor” or “Harris
Stratex”), and Harris Stratex Networks Operating Corporation, a Delaware
corporation (“Sublicensee” or the “Company”). This Agreement is intended to have
economic effect as of January 26, 2007 as set forth in Section 4.11 of this
Agreement.
RECITALS
     WHEREAS, in connection with the combination of the Microwave Communications
Division of Harris Corporation, a Delaware corporation (“Harris”), with the
Company, Harris, Harris Stratex, the Company, and Stratex Merger Corp., a
Delaware corporation and wholly owned subsidiary of Harris Stratex, entered into
an Amended and Restated Formation, Contribution and Merger Agreement, dated as
of December 18, 2006, as amended by that certain letter agreement, dated
January 26, 2007 (as so amended, the “Formation Agreement”), among the parties
thereto, pursuant to which Harris Stratex was formed to acquire the Company
pursuant to the Merger (as defined in the Formation Agreement) and Harris
Stratex received the Contributed Assets (as defined in the Formation Agreement)
from Harris in the Contribution Transaction (as defined in the Formation
Agreement), in each case on the terms and subject to the conditions set forth in
the Formation Agreement; and
     WHEREAS, pursuant to the Formation Agreement, Harris and Harris Stratex
entered into an Intellectual Property Agreement (the “Harris IP Agreement”)
effective simultaneously with the filing of the merger certificate provided for
in the Formation Agreement with the Delaware Secretary of State (the “Effective
Time”), under which Harris licensed certain intellectual property and
intellectual property rights to Harris Stratex (the “Harris-Licensed IP
Rights”); and
     WHEREAS, Sublicensor is a non-exclusive licensee of the Harris-Licensed IP
Rights and has the right to grant certain non-exclusive sublicenses thereunder;
and
     WHEREAS, Sublicensee desires to obtain from Sublicensor, and Sublicensor
desires to grant to Sublicensee, certain non-exclusive sublicense rights under
the Harris-Licensed IP Rights as provided in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in this Agreement the parties agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
GENERAL DEFINITIONS
     1.1 Affiliate. The term “Affiliate” shall have the meaning assigned to such
term by Rule 405 under the Securities Act; provided, however, that neither the
Company nor any of its Subsidiaries shall be deemed to be an Affiliate of Harris
Stratex or any of its other Subsidiaries, nor shall Harris Stratex or any of its
Subsidiaries be deemed to be an Affiliate of Harris.
     1.2 Subsidiary. The term “Subsidiary” shall have the meaning assigned to
such term by Section 1.1 of the Formation Agreement.
ARTICLE 2
GRANT, ETC.
     2.1 Sublicense Grant. Subject to the terms and conditions of this
Agreement, Sublicensor hereby grants to Sublicensee and its Affiliates a
non-exclusive sublicense to use the Harris-Licensed IP Rights subject to the
terms and conditions set forth in the Harris IP Agreement which are applicable
to the Harris-Licensed IP Rights which arise under the laws of the United States
or any political subdivision thereof (the “Harris Stratex-Licensed IP Rights”).
     2.2. Subject to Harris IP Agreement. This Agreement is subject to each and
every term, condition and covenant contained in the Harris IP Agreement. Except
as to provisions which are specifically superseded or modified by this
Agreement, each and every definition, term, condition and covenant contained in
the Harris IP Agreement is incorporated by reference into this Agreement as if
fully set forth herein. Sublicensee hereby assumes and agrees to perform each
and every term, condition and covenant relating to the Harris Stratex-Licensed
IP Rights which is an obligation of the licensee under the Harris IP Agreement
and Sublicensor shall have each of the rights and remedies of the licensor under
the Harris IP Agreement except as otherwise expressly provided herein. To the
extent there is any conflict between the terms and provisions of the Harris IP
Agreement and this Agreement, the terms and provisions of this Agreement shall
control.
ARTICLE 3
TERMINATION
     This Agreement including the sublicense grant contained in Article 2 herein
shall continue until the earlier of (i) the expiration of the Harris IP
Agreement or (ii) the Company is no longer a Subsidiary of Harris Stratex.
ARTICLE 4
GENERAL PROVISIONS
     4.1 Assignment; Binding Effect, Etc. This Agreement shall be binding upon
and inure to the benefit of Sublicensor and Sublicensee and their respective
permitted successors

 



--------------------------------------------------------------------------------



 



and permitted assigns. Subject to the following, the rights and sublicense of
Sublicensee under this Agreement are personal to Sublicensee. Any assignment or
transfer by Sublicensee of any of its rights or the sublicense granted under
this Agreement shall require the prior written consent of Sublicensor. Any
permitted assignment of this Agreement by either party shall not relieve or
release such party from any of its duties or obligations under this Agreement.
Each and every permitted successor and permitted assign to the interests of
either party to this Agreement shall hold such interests subject to the terms,
conditions and provisions of this Agreement.
     4.2 Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and thereof and any
and all prior arrangements, representations, promises, understandings and
conditions in connection with said matters and any representations, promises or
conditions not expressly incorporated herein or therein or expressly made a part
hereof or thereof, except for those terms and conditions contained in the Harris
IP Agreement which are hereby incorporated by reference, shall not be binding
upon any party.
     4.3 Governing Law and Venue. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF. The parties hereby irrevocably submit to the
jurisdiction of the courts of the State of Delaware and the Federal courts of
the United States of America located in the State of Delaware solely in respect
of the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or Federal court;
provided, however, that notwithstanding the foregoing each party agrees that any
claim which primarily seeks injunctive relief and related monetary claims that
cannot be brought in any such Delaware State or Federal court for jurisdiction
reasons may be commenced, heard and determined in any other court having proper
jurisdiction over such claim. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and, to the extent permitted
by law, over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in the Formation Agreement or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.
     4.4 Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. If necessary to effect the intent of
the parties, the parties will negotiate in good faith to amend this Agreement to
replace the unenforceable language with enforceable language which as closely as
possible reflects such intent.

 



--------------------------------------------------------------------------------



 



     4.5 Headings. The headings in this Agreement are included for convenience
of reference only and shall not in any way limit or otherwise affect the meaning
or interpretation of this Agreement.
     4.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
     4.7 License Notice Matters. Sublicensee may, from time to time, prepare,
file and/or record at its expense such notices and other documents (such as
memoranda of non-exclusive sublicense) with such state, federal and/or foreign
governmental offices and agencies as Sublicensee reasonably deems necessary or
appropriate to place third persons on actual or constructive notice of this
Agreement and the sublicense, transactions and matters contemplated herein and,
upon the request of Sublicensee, Sublicensor agrees to (i) promptly subscribe
to, acknowledge, execute and deliver to Sublicensee such notices and other
documents for such filings and recordations, and (ii) take such other actions as
Sublicensee may reasonably request in order to permit, accommodate and
facilitate such filings and recordations. Accordingly, Sublicensor hereby
appoints Sublicensee as its irrevocable attorney in fact, with an interest, to
subscribe to, execute, acknowledge, file and record such notices and other
documents in Sublicensor’s name and as its act and deed in all such state,
federal and/or foreign governmental offices and agencies. With respect to all
parts of the Sublicensed Trade Secrets (as defined in the Harris IP Agreement)
and any other confidential information that the Sublicensee’s personnel may
unavoidably receive or have access to during the performance of this Agreement,
this Section remains subject to the terms, conditions and covenants contained in
Section 9.02 of the Harris IP Agreement.
     4.8 Force Majeure. Neither party hereto shall be liable in any matter for
failure or delay of performance of all or part of this Agreement (other than
payment obligations), directly or indirectly, owing to any acts of God; acts,
orders, restrictions or interventions of any civil, military or government
authority; wars (declared or undeclared); hostilities; invasions; revolutions;
rebellions; insurrections; terrorist acts; sabotages; embargoes; epidemics;
strikes or other labor disturbances; civil disturbances; riots; fires; floods;
storms; explosions; earthquakes; nuclear accidents; power or other utility
failures; disruptions or other failures in internet and/or other
telecommunication lines, networks and backbones; delay in transportation; loss
or destruction of property; changes in Laws, or any other causes or
circumstances, in each case to the extent beyond the reasonable control of such
party (each, a “Force Majeure Event”). Upon the occurrence of a Force Majeure
Event, the party whose performance is prevented or delayed shall provide written
notice to the other party, and the parties shall promptly confer, in good faith,
on what action may be taken to minimize the impact, on both parties, of such
Force Majeure Event.
     4.9 Further Actions. Each party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     4.10 Performance by Affiliates. To the extent that any term or provision of
this Agreement contemplates, permits or requires performance by any Affiliate of
a party, such party

 



--------------------------------------------------------------------------------



 



shall cause such Affiliate to perform each and every obligation of such party
under this Agreement in accordance with the terms and conditions hereof.
     4.11 Economic Effect. Notwithstanding any other provision in this
Agreement, the parties agree that their respective rights and obligations under
this Agreement shall have economic effect immediately after the Effective Time.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

          SUBLICENSOR:    
 
        HARRIS STRATEX NETWORKS, INC.    
 
       
By:
  /s/ Guy M. Campbell    
Title:
 
 
Guy M. Campbell    
Date:
  June 13, 2007    
 
        SUBLICENSEE:    
 
        HARRIS STRATEX NETWORKS OPERATING CORPORATION    
 
       
By:
  /s/ Sarah A. Dudash    
 
       
Title:
  Sarah A. Dudash    
Date:
  June 11, 2007    

 